Case 0:21-cv-61096-RAR Document 1 Entered on FLSD Docket 05/24/2021 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 0:21-cv-61096

  HURRICANE ELECTRONICS, INC. d/b/a
  HURRICANE AEROSPACE SOLUTIONS,

          Plaintiff,

  v.

  INDUSTRIAL CONDUCTOR PRODUCTS,
  INC. and MICHAEL HAINES,

          Defendants.


                                               COMPLAINT

         Plaintiff Hurricane Electronics, Inc. d/b/a Hurricane Aerospace Solutions (“Plaintiff”) sues

 defendants Industrial Conductor Products, Inc. (“ICP”) and Michael Haines (“Haines”)

 (collectively, the “Defendants”), and alleges as follows:

                                              THE PARTIES

         1.      Plaintiff is a corporation organized and existing under the laws of the State of

 Florida with its principal place of business located in Broward County, Florida.

         2.      ICP is a corporation organized and existing under the laws of the State of Indiana

 with its principal place of business located at 10172 Florida Ln, Crown Point, IN 46307.

         3.      Haines is an individual who resides at 10172 Florida Ln, Crown Point, IN 46307.

                                    JURISDICTION AND VENUE

         4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) because

 the matter in controversy exceeds $75,000.00, exclusive of interest and costs, and is between

 citizens of different states.



                                              DESOUZA LAW, P.A.
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (954) 603-1340
Case 0:21-cv-61096-RAR Document 1 Entered on FLSD Docket 05/24/2021 Page 2 of 4




           5.     This Court has jurisdiction over Defendants as they contractually agreed to the

 jurisdiction over them in this Court and because they breached a contract requiring performance

 in this State.

           6.     Venue properly lies in this district pursuant to 28 U.S.C. § 1391(b) because

 Defendants contractually agreed to the exclusive venue of the federal and state courts located in

 this county.

                                             BACKGROUND

     7.           Plaintiff supplies government agencies, military, and private entities with aviation,

 defense and maritime custom parts and components.

     8.           Generally stated, these agencies/entities solicit bids from contractors (such as

 Plaintiff) to build/assemble specified parts. Contractors (such as Plaintiff) must then assess their

 own internal costs (and the costs of any subcontractors) associated with the manufacture/assembly

 of such parts prior to submitting a bid. If selected to perform the required work, contractors are

 required to meet detailed specifications and time schedules as set forth by the particular agency

 and/or entity that solicited the bid.

     9.           Through high quality and timely completion of such contracts/bids, Plaintiff has

 developed a stellar reputation with its clients/customers. This reputation regularly leads to repeat

 business and high service marks from the agencies and entities that Plaintiff regularly services.

     10.          ICP is a vendor/subcontractor that Plaintiff utilized to fulfill one or more of these

 government and/or private contracts for the supply of aviation-related parts and equipment.

     11.          Haines is, upon information and belief, the sole shareholder of ICP.

     12.          On December 9, 2020, Defendants executed a Performance Guarantee (the

 “Agreement”) in favor of Plaintiff in connection with the performance of one of the

                                                       2
                                              DESOUZA LAW, P.A.
                          3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                            TELEPHONE (954) 603-1340
Case 0:21-cv-61096-RAR Document 1 Entered on FLSD Docket 05/24/2021 Page 3 of 4




 aforementioned purchase orders for which Plaintiff had provided ICP with a $297,250.00 deposit.

 A true and correct copy of the Agreement is attached hereto as Exhibit “A.”

    13.         The Agreement provides that, in the event of a failure by ICP to timely deliver the

 material specified by the aforementioned purchase order, Defendants “shall, on demand,

 indemnify and hold Company harmless from and against any and all losses and expenses, of

 whatsoever nature (including, without limitation, all lost profits, cost of money, legal fees, and

 expenses) in any way connected with such breach or default by the Contractor.”

    14.         ICP failed to timely perform its obligations under the aforementioned purchase

 order and those obligations are now grossly overdue. To date, ICP has failed to deliver the material

 required by the purchase order.

    15.         After repeated demands for a return of Plaintiff’s deposit, on March 30, 2021, ICP

 returned a total of $75,000.00 of the deposit with no indication as to Defendants’ intentions as to

 the remaining $222,250.00 of Plaintiff’s monies.

    16.         ICP’s failure to timely deliver has caused substantial harm/damage to Plaintiff as

 Plaintiff’s government contracts are being terminated/cancelled for failure to timely deliver.

    17.         ICP’s failure to timely deliver has and will continue to cost Plaintiff hundreds of

 thousands of dollars in lost profits on these government and private contracts.

    18.         Despite repeated notice to Defendants of ICP’s failure to comply with its

 obligations under the aforementioned purchase order, Defendants have failed to perform under the

 purchase order and have failed to offer any form of update as to returning the remainder of

 Plaintiff’s monies.

          19.   All conditions precedent to the filing of this action have been performed, occurred,

 or been waived.

                                                     3
                                            DESOUZA LAW, P.A.
                        3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                          TELEPHONE (954) 603-1340
Case 0:21-cv-61096-RAR Document 1 Entered on FLSD Docket 05/24/2021 Page 4 of 4




                            COUNT ONE: BREACH OF CONTRACT


         20.     Plaintiff re-alleges and incorporates paragraphs 1 through 19 as set forth above.

         21.     The Agreement is a valid, enforceable contract under Florida law.

         22.     Pursuant to the Agreement, Defendants guaranteed the full and timely performance

 of one or more purchase orders issued to ICP.

         23.     In the event that performance does not occur, the Agreement provides for personal

 liability against Defendants plus cost of money, loss of profits, and reasonable attorneys’ fees.

         24.     Because ICP failed to timely perform the subject purchase order(s), Defendants are

 liable to Plaintiff as described above.

         25.     Defendants materially breached the terms of the Agreement by failing to return

 Plaintiff’s $222,250.00 deposit and further failing to indemnify Plaintiff for its additional damages

 (such as lost profits, cost of money, etc.).

         26.     As a result of Defendants’ breach of contract, Plaintiff has suffered substantial

 damages, the full amount of which will be established at trial of this matter.

         WHEREFORE, Plaintiff demands judgment against Defendants for compensatory

 damages, consequential damages, prejudgment interest, attorneys’ fees, and such other relief as

 the Court deems just and proper.


  Dated: May 24, 2021                                        DESOUZA LAW, P.A.
                                                             3111 N. University Drive
                                                             Suite 301
                                                             Coral Springs, FL 33065
                                                             Telephone: (954) 603-1340
                                                             DDesouza@desouzalaw.com

                                                             By: /s/ Daniel DeSouza, Esq.______
                                                                     Daniel DeSouza, Esq.
                                                                     Florida Bar No.: 19291
                                                      4
                                             DESOUZA LAW, P.A.
                         3111 N. UNIVERSITY DRIVE, SUITE 301 • CORAL SPRINGS, FL 33065
                                           TELEPHONE (954) 603-1340
